MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be                             Dec 20 2016, 9:52 am
regarded as precedent or cited before any
                                                                       CLERK
court except for the purpose of establishing                       Indiana Supreme Court
                                                                      Court of Appeals
the defense of res judicata, collateral                                 and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael H. Michmerhuizen                                James C. Yankosky
Barrett McNagny, LLP                                    Angelica N. Fuelling
Fort Wayne, Indiana                                     Tourkow Crell Rosenblatt &
                                                        Johnston, LLP
                                                        Fort Wayne, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Thomas H. Torson,                                       December 20, 2016
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        90A05-1602-DR-362
        v.                                              Appeal from the Wells Superior
                                                        Court
Vicky L. Torson,                                        The Honorable Kenton W.
Appellee-Petitioner.                                    Kiracofe, Judge
                                                        Trial Court Cause No.
                                                        90D01-1002-DR-16



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016    Page 1 of 20
                                                 Summary
[1]   Thomas Torson appeals the trial court’s order modifying the parties’ parenting

      time and the child support order in favor of Vicky Torson. We affirm in part

      and remand consistent with this decision.


                                                    Issues
      Thomas raises four issues for our review, which we consolidate and restate as:


              I.      whether the trial court abused its discretion when it
                      included the acquisition of certain stock in his income for
                      purposes of calculating child support and modifying
                      Thomas’s child support payments; and

              II.     whether the trial court abused its discretion when it
                      modified the parties’ parenting time.

                                                    Facts
[2]   Thomas and Vicky were married in 1992, and they had three sons. In February

      2010, Vicky filed her petition for dissolution of marriage. In April 2010, the

      parties filed their marital settlement agreement, and the trial court approved it.

      The parties’ sons were thirteen, eleven, and eight years old at the time the

      settlement agreement was approved. The parties agreed to share joint legal and

      physical custody of their three children, one of whom has since turned eighteen.

      Since then, this matter has remained contentious, and the parties have been

      litigious. They have filed numerous contempt citations, petitions for rule to

      show cause, and requests for modifications. Between April 2010 and October

      2010, the parties filed four mediated settlement agreements. In May 2012, the

      parties filed a fifth mediated agreement in which they agreed Thomas would

      Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 2 of 20
      have sole legal custody of the children; they continued to share physical

      custody. Thereafter, the parties continued to litigate issues related to custody,

      child support, and parenting time.


[3]   On June 11, 2015, Thomas filed a petition for modification of parenting time

      schedule and related orders. At the time Thomas filed his petition, Thomas

      exercised parenting time eight out of fourteen overnights, and Vicky exercised

      parenting time six out of fourteen overnights. On July 22, 2015, Vicky filed a

      verified petition to modify child support and post-secondary educational

      expenses. At the time Vicky filed her petition, the parties’ eldest child was

      responsible for one-third of his college expenses. Of the remaining two-thirds of

      the college expenses, Thomas was responsible for paying sixty percent, and

      Vicky was responsible for paying forty percent. In August 2015, at Thomas’s

      request, the trial court appointed a guardian ad litem.


[4]   After hearings on the parties’ motions, the trial court sua sponte entered

      findings of fact and conclusions thereon on January 25, 2016. The trial court

      modified the parties’ parenting time by ordering Thomas and Vicky to have

      seven out of fourteen overnights with the minor children. The trial court

      modified Thomas’s weekly child support obligation and ordered him to pay

      71% of the portion of college expenses for which the parties are responsible and

      ordered Vicky to pay 29% of those college expenses. Thomas now appeals.




      Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 3 of 20
                                                  Analysis
                                              I. Child Support

[5]   “‘A trial court’s calculation of child support is presumptively valid.’” Martinez

      v. Deeter, 968 N.E.2d 799, 805 (Ind. Ct. App. 2012) (quoting Young v. Young,

      891 N.E.2d 1045, 1047 (Ind. 2008)). “A trial court’s decision regarding child

      support will be upheld unless the trial court has abused its discretion.”

      Martinez, 968 N.E.2d at 805. “A trial court abuses its discretion when its

      decision is clearly against the logic and the effect of the facts and circumstances

      before the court or if the court has misinterpreted the law.” Id. Where, as here,

      the trial court enters findings of fact and conclusions thereon sua sponte, the

      specific findings control only with regard to the issues they cover. Id. The trial

      court’s findings or judgment will be set aside only if they are clearly erroneous.

      In re Marriage of Sutton, 16 N.E.3d 481, 485 (Ind. Ct. App. 2014). A finding is

      clearly erroneous only if there are no facts or inferences drawn therefrom to

      support it. Id. “A general judgment standard applies to any issue upon which

      the trial court has not found, and we may affirm a general judgment on any

      theory supported by the evidence adduced at trial.” Martinez, 968 N.E.2d at

      805.


[6]   Indiana trial judges are granted latitude and deference in family law matters.

      Steele-Giri v. Steele, 51 N.E.3d 119, 124 (Ind. 2016). “On appeal it is not enough

      that the evidence might support some other conclusion, but it must positively

      require the conclusion contended for by appellant before there is a basis for

      reversal.” Id. (citation omitted). “Appellate judges are not to reweigh the

      Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 4 of 20
      evidence nor reassess witness credibility, and the evidence should be viewed

      most favorably to the judgment.” Id. (citation omitted).


              (a) Provisions of an order with respect to child support or an
              order for maintenance . . . may be modified or revoked . . . .


              (1) upon a showing of changed circumstances so substantial and
              continuing as to make the terms unreasonable; or


              (2) upon a showing that:


              (A) a party has been ordered to pay an amount in child support
              that differs by more than twenty percent (20%) from the amount
              that would be ordered by applying the child support guidelines;
              and


              (B) the order requested to be modified or revoked was issued at
              least twelve (12) months before the petition requesting the
              modification was filed.


      Ind. Code § 31-16-8-1.


                                 A. Calculation of Thomas’s Income

[7]   Thomas first challenges the trial court’s inclusion in its calculation of his

      income certain stock his employer, United Parcel Service, Inc. (“UPS”), gives

      him. He contends he receives the stock “in lieu of a traditional pension.”

      Appellant’s Br. p. 24.


[8]   The trial court found that, based on their 2014 W-2s, Vicky earned $929.33 per

      week and Thomas earned $2,302.91 per week. The trial court then ordered

      Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 5 of 20
      Thomas to pay $177.37 per week in child support. Thomas testified his annual

      salary is “about $100,000.00” and that he also receives, “MIP.” Tr. p. 37.

      Thomas explained:


              What that is is UPS doesn’t have a pension and our pension is
              stock and they call them RSUs and RSU stands for ‘restricted
              stock units’ and what it is given, I’ll give a ball park, I’m given
              about [$]20-25,000 a year of stock and that’s my retirement and
              they are in RSU form and that means out of say $25,000.00 in
              stock, it’s spread out over 5 years so they only give me so much
              per year . . . .


      Id. In an attempt to “get a better picture of what [Thomas’s] income actually

      is,” the trial court questioned him further regarding the UPS stock. Id. at 303.

      Thomas testified, “Yeah” when the trial court asked, “once you receive the

      stock, can you sell it, trade it, do anything with it?” Id. at 302. But Thomas

      characterized the stock as his retirement; “It’s a pension.” Id. Thomas

      acknowledged the stock payments are reflected on his W-2 and also stated,

      “since they did away with our pension they do a 3% match on 401(K) and we

      get stock and that’s what our retirement is going to be is our stock and that

      whatever.” Id. Thomas testified he believed his income is reflected on his pay

      stub, not what is reflected on his W-2.


[9]   Thomas correctly argues there is evidence—Thomas’s testimony—that the UPS

      stock at issue is a retirement benefit, not income. But there is also evidence that

      the stock is, in fact, income. Most notably, Thomas’s 2014 W-2 includes the

      value of the stock in the box designated to reflect “Wages, tips, other comp.”


      Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 6 of 20
       Ex. F. Because there clearly are facts that support the trial court’s finding

       regarding Thomas’s income, that finding is not clearly erroneous. 1 Although

       Thomas presented evidence favorable to his position that the UPS stock was

       not income but a retirement benefit, our standard of review does not permit us

       to reweigh the evidence. Mitchell v. Mitchell, 875 N.E.2d 320, 322-23 (Ind. Ct.

       App. 2008), trans. denied.


                                  B. Post-Secondary Educational Expenses

[10]   Thomas contends the trial court erred by modifying the portions of post-

       secondary educational expenses for which each party is responsible. The trial

       court found:

                3.1 On March 31, 2014, the court entered an order regarding
                post-secondary educational expenses, including expenses related
                to dual credit classes while in high school.


                3.2 In summary, the parties were to share equally the costs of the
                dual credit classes; the child was responsible for one-third of the
                college expenses and the parties were to divide the remaining
                two-thirds. Father would be responsible for the [sic] 60% [of] the
                parties’ two-third portion and Mother the remaining 40%.




       1
         Thomas directs us to Saalfrank v. Saalfrank to support his argument. 899 N.E.2d 671 (Ind. 2008). In
       Saalfrank, this court concluded, “in determining whether to exclude retirement contributions, in whole or in
       part, for purposes of calculating a child support obligation, the trial court should consider: [seven factors].”
       Id. at 680. There is a key distinction between Saalfrank and this case: in Saalfrank, the parties did not dispute
       that the money in question was a retirement benefit. In this case, however, the very issue is whether the UPS
       stock should be characterized as income or a retirement benefit. Because in this case the trial court found
       Thomas’s UPS stock was income, not a retirement benefit, Saalfrank is inapplicable.

       Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016             Page 7 of 20
                                                    *****


               3.5 Based upon the parties’ respective incomes, the Court finds
               that the child is responsible for one-third of the college expenses
               and the parties shall divided [sic] the remaining two-thirds, with
               Father being responsible for 71% and Mother being responsible
               for 29%.


       App. p. 26.


[11]   Thomas contends the trial court did not explain why it ordered the modified

       division of college expenses and that “[t]here was no evidence presented

       demonstrating a change in circumstances ‘so substantial and continuing as to

       make the terms unreasonable’ that would permit a modification under Indiana

       Code § 31-16-8-1(b)(1).” Appellant’s Br. p. 43 (no citation in original). We

       review a trial court’s decision to order the payment of post-secondary

       educational expenses for an abuse of discretion. Hirsch v. Oliver, 970 N.E.2d

       651, 662 (Ind. 2012). Because the trial court did not make a finding regarding

       its reason for modifying the parties’ division of post-secondary educational

       expenses, we may affirm the trial court’s order in this regard “on any theory

       supported by the evidence adduced at trial.” Martinez, 968 N.E.2d at 805.


[12]   We conclude the evidence of the parties’ incomes—Thomas’s 2013 and 2014

       W-2s and Vicky’s 2013 and 2014 federal tax returns—amply support the trial

       court’s order regarding the division of post-secondary educational expenses.

       Between 2013 and 2014, Thomas’s W-2s reflect his wages increased by




       Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 8 of 20
       $14,233.2 See Ex. E. Vicky’s total income, however, increased by a more

       modest $3,222. See Ex. B and C. Further, Thomas’s 2014 wages equal

       approximately seventy-one percent of the parties’ combined incomes, the same

       percentage of the post-secondary educational expenses that the trial court

       ordered Thomas to pay. Thomas’s increased income is a “changed

       circumstance so substantial and continuing as to make the terms [of the child

       support order] unreasonable.” I.C. § 31-16-8-1; see Apter v. Ross, 781 N.E.2d 744

       (Ind. Ct. App. 2003) (concluding father’s increased income constituted a

       substantial change in circumstances warranting a modification of child

       support). The trial court did not abuse its discretion by modifying this portion

       of the child support order.


                                          C. Parenting Time Credit

[13]   Thomas next contends that the trial court abused its discretion by retroactively

       modifying the child support order to the date Vicky filed her petition. He does

       not expand on that assertion, however. Instead, the bulk of his argument

       focuses on the fact that the trial court’s order modifying child support gave him

       credit for only 180 overnights when, in fact, Thomas exercised eight out of

       fourteen consecutive nights of parenting time—“57.143% of the parenting

       time”—between the date Vicky filed her petition and the date the modification

       went into effect. Appellant’s Br. pp. 27-28. To the extent Thomas argues the




       2
        Thomas again contends the trial court erred by including the UPS stock in its income calculation. We do
       not revisit that argument.

       Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016       Page 9 of 20
       trial court erroneously modified its child support order retroactively, we

       conclude he has waived it for failure to make a cogent argument as required by

       Indiana Appellate Rule 46(A)(8)(a).


[14]   With regard to the credit for overnight parenting time, Thomas correctly notes

       that during the six months that passed between the date the retroactive order

       took effect and the date the modified parenting time schedule took effect, he

       exercised parenting time for eight out of fourteen consecutive nights rather than

       seven out of fourteen nights. The difference between the child support

       calculation with Thomas’s scheduled parenting time and that with which the

       trial court credited him is minimal. Vicky calculates the difference is $68.85.


[15]   Thomas faults Vicky for not setting out the manner in which she calculated that

       figure and asks this Court to remand this matter to the trial court for a new

       calculation of his parenting time credit. However, Thomas does not expressly

       argue Vicky’s calculation is inaccurate, nor does he provide us with an alternate

       calculation. We thus conclude that Thomas has failed to make a cogent

       argument that Vicky’s calculation is incorrect or that he is owed a credit in a

       different amount, and we accept Vicky’s calculation. Even if Vicky’s

       calculation is incorrect, the credit is de minimus.


[16]   We see no wisdom in asking the parties and trial court to expend additional

       time and financial resources continuing to litigate this issue on remand for a

       mere $68.85. Accordingly, we direct the trial court to modify its order to reflect

       a $68.85 credit to Thomas.


       Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 10 of 20
                                   II. Modification of Parenting Time

[17]   Thomas next argues that the trial court erred by rejecting his proposed

       modification of parenting time and instead modifying the parties’ parenting

       time in favor of Vicky.


[18]   The trial court issued detailed findings of fact related to Thomas’s request for a

       modification of parenting time. It found:


               1.8 In his Petition to Modify, Father states the chronic areas of
               dispute include the children’s school work, school projects,
               grades, sports activities, sports practices and conditioning
               schedules, as well as telephone and personal contact with the
               boys and lost sports equipment.


               1.9 In its July 17, 2015 Order, the Court addressed the issues of
               telephone and personal contact as well as lost sports equipment.
               The Court now reiterates that the boys are really young men and
               are ultimately responsible for their own sports equipment.
               Further, each child has their own cell phone and can contact the
               other “off-duty” parent whenever they desire.


                                                    *****


               1.11 The Court finds that the current custody and parenting time
               schedule clearly is not working due in large part to what it
               observes as Father’s relentless controlling and competitive
               personality. Ordinarily, the Court would modify the parenting
               time schedule to a more traditional parenting time arrangement;
               however, the children’s extracurricular activities are numerous
               and lengthy. The Court has concerns that Father would use any
               change in the children’s performance at school to blame Mother,
               thus prompting further litigation.


       Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 11 of 20
        1.12 To say that Father is extremely active in his children’s
        curricular and extracurricular activities is an understatement.
        Evidence presented shows that Father is in regular
        communication, if not almost daily in some circumstances, with
        the children’s teachers, guidance counselors and coaches.


        1.13 On some occasions, Father emails teachers moments after
        the grades for various assignments, quizzes and tests are reported
        on an online database.


        1.14 Dr. Amanda Mayle testified that in her opinion Father
        would be a better physical custodian than Mother. The Court
        finds, however, that Dr. Mayle provides regular counseling for
        Father and the children. Other than the initial assessment of
        Mother, Dr. Mayle has not provided any counseling to Mother
        or consulted with Mother regarding any of the alleged failures of
        Mother as a parent.


        1.15 Father claims the children’s grades suffer when in Mother’s
        care; however, the children are currently on the honor roll and
        maintain grades of A’s and B’s.


        1.16 Father cites two instances where the current parenting time
        arrangement interfered with the children’s extracurricular
        activities.


                                             *****


        1.16.3 These two incidents are so inconsequential and trivial it is
        unbelievable that two days were spent arguing over incidents like
        them.


        1.17 Father further points to a situation when the child was an
        hour and half late for a practice. Mother testified that she

Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 12 of 20
        mistakenly thought the practice was in Marion, Indiana where it
        has been at times. Instead the practice was in Wabash, Indiana.
        The Court notes that Father helps coach this team and could
        have provided transportation to the practice. He does, however,
        provide transportation to other players on the team.


        1.18 Since the parties[’] divorce was granted in 2010, the
        children have had regular, frequent, and continuing contact with
        each parent.


        1.19 Father has maintained now, as he has previously, that
        Mother’s parenting time should be limited because the children’s
        school performance is worse when in her care. Father hasn’t
        presented any evidence of this. To the contrary, the children are
        honor roll students. Further, Father does not present any
        evidence that Mother fails to have the children do homework or
        study for tests.


        1.20 Father maintains that the above facts warrant a
        modification of parenting time. He desires and believes it will be
        in the children’s best interest that Mother’s parenting time be
        limited to a more traditional parenting time arrangement. For
        example, overnight parenting time every other weekend and one
        evening during the week.


                                             *****


        1.23 As noted above, Mother and Father have joint physical
        custody, and share near equally parenting time. In a 14 day
        period, Father has the children 8 consecutive days and Mother
        has the children the remaining 6 consecutive days.


        1.24 Father’s request would reduce Mother’s overnights in a
        two-week period to two consecutive days.

Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 13 of 20
               1.25 The Court finds that Father’s request is merely an end run
               around the statutory requirement of showing of a substantial
               change of circumstance for a modification of physical custody.
               Essentially, Father’s request is a de facto modification of custody.
               Along that line, the Court does not find that there has been a
               substantial change in any of the statutory requirements required
               at I.C[.] 31-17-2-8 and DENIES Father’s requested change.


               1.26 The Court does find, however, that a modification of the
               current parenting time arrangement would be in the best interest
               of the children. Currently, the parties have “joint physical
               custody” which is not defined by law. Based on the testimony
               and evidence presented, the Court finds that the current
               parenting time arrangement should be modified to an equal
               division. Therefore, Mother and Father shall each have
               parenting time for seven (7) consecutive days beginning Sunday
               at 6:00 p.m., unless otherwise agreed by the parties.


       App. pp. 23-25.


[19]   Before addressing the substance of Thomas’s argument, we note a repeated

       inconsistency therein. Although Thomas styled his June 11, 2015, motion as a

       “Petition for Modification of Parenting Time Schedule and Related Orders,”

       his prayer for relief in that motion requests “an order granting him primary

       physical custody of the children . . . .” App. p. 226. A request to modify

       parenting time and a request to modify a child custody order require very

       different determinations. “The court may modify an order granting or denying

       parenting time rights whenever modification would serve the best interests of

       the child.” Ind. Code § 31-17-4-2. In order to modify a child custody order,

       however, the trial court must determine the modification is in the best interest


       Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 14 of 20
       of the child and “there is a substantial change in one (1) or more of the factors

       that the court may consider under [Indiana Code Section 31-17-2-8] and, if

       applicable, section 8.5 of this chapter.” I.C. 31-17-2-21.


[20]   Thomas’s petition for modification did not allege a substantial change in

       circumstances, nor did he argue in his closing statement to the trial court that

       any such change had taken place. In both his petition for modification of

       parenting time and his closing statement he contended his request for increased

       parenting time was in the children’s best interest; however, his petition for

       modification stated he “believes it to be in the boys’ best interest that he be their

       primary physical custodian.” App. p. 226.


[21]   On appeal, Thomas frames this issue as one of modifying parenting time, and

       he seems to take issue with the trial court’s characterization of his petition for

       modification as an “end run” around the substantial change showing necessary

       to support a change of custody. Id. at 25. He seems to argue, primarily, that a

       modification of parenting time in his favor was in the children’s best interests.

       He also seems to advance an alternative argument that he presented sufficient

       evidence of substantially changed circumstances to support a modification of

       custody. He states:


               [E]ven if Thomas’s request was simply a request for a de facto
               modification, the Trial Court still had the discretion to modify
               custody to a degree less than a de facto modification . . . if the
               modification would be in the children’s best interests. Moreover,
               the evidence demonstrates that there was a substantial change



       Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 15 of 20
               justifying a modification of custody, as opposed to a modification
               of parenting time.


       Appellant’s Br. p. 32. This argument is, at best, confusing.


[22]   Thomas does not make a cogent argument detailing the substantial changes to

       the statutory factors required to obtain a custody modification, nor does he

       provide citations to authority to support his contention regarding a substantial

       change. Therefore, to the extent Thomas argues the evidence was sufficient to

       support a modification of physical custody, we conclude he has waived that

       argument because he has failed to make a cogent argument on appeal. See Ind.

       Appellate Rule 46(A)(8)(a) (“The argument must contain the contentions of the

       appellant on the issues presented, supported by cogent reasoning [and] must be

       supported by citations to the authorities . . . relied on”). We thus confine our

       review to the trial court’s decision to increase Vicky’s parenting time from six

       consecutive days to seven.


[23]   First, Thomas challenges a portion of finding 1.19, in which the trial court

       found Thomas has not presented any evidence that the children’s school

       performance is worse when they are in Vicky’s care. We note that the next

       sentence in that finding is: “To the contrary the children are honor roll

       students.” App. p. 24. The trial court also found that the children “maintain

       grades of A’s and B’s.” Id. We acknowledge there is evidence that the children

       sometimes earn C’s, D’s, and F’s on individual projects and homework

       assignments. Thomas testified the children earn these lower grades on

       schoolwork they complete at Vicky’s house. The guardian ad litem testified
       Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 16 of 20
       that he carefully reviewed the children’s grades and noticed “an abnormally

       large number of grades day to day and week to week that are below what you

       would expect for an A student or a B student.” Tr. p. 110. He looked at the

       dates on which assignments were completed and stated the school records “do

       lend some support for [Thomas’s] proposition.” Id. at 111. However, the

       guardian ad litem also testified that, despite some outlying low grades, “we’re

       talking about close to straight A students and a little room for improvement I

       guess until you get to 4.0 but they certainly strike me as gifted.” Id. at 110.


[24]   We read the trial court’s findings more broadly than Thomas seems to. We

       acknowledge that there may be “some support” for Thomas’s theory that the

       children earn some lower grades on some assignments they complete while in

       Vicky’s care, but, overall, the children are excelling in school. Id. at 110. There

       is no evidence that spending time in Vicky’s care has negatively affected their

       overall academic performance. We thus conclude the evidence supports the

       trial court’s finding in this regard.


[25]   Thomas also contends “a review of the entire record should leave this Court

       with a firm conviction that the Trial Court was mistaken.” Appellant’s Br. p.

       32. We note that the trial court did not make specific findings stating why it

       believed the modification of parenting time it chose was in the children’s best

       interests. It did, however, find that it would “[o]rdinarily” modify the parenting

       time schedule to a more traditional arrangement but that it had “concerns that

       Father would use any change in the children’s performance at school or

       athletics to blame Mother, thus prompting further litigation.” App. p. 23.

       Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 17 of 20
[26]   Thomas directs us to the evidence in the record that is most favorable to his

       position. In particular, Thomas argues that Dr. Mayle’s testimony supports his

       position. We note that the trial court acknowledged that Dr. Mayle testified it

       was her opinion that Thomas would be a better physical custodian than Vicky.

       But the trial court did not give that testimony as much weight as Thomas would

       have liked because Dr. Mayle regularly counsels Thomas and the children but

       “has not provided any counseling to Mother or consulted with Mother

       regarding any of the alleged failures of Mother as a parent.” App. p. 23. “[T]he

       weight to be given expert testimony is for the trier of fact to decide, and it is not

       bound by an expert’s opinion. Moreover, the trial court may even disregard

       such opinion if it so desires.” Indiana Family & Soc. Serv. Admin. V. Hospitality

       House of Bedford, 783 N.E.2d 286, 292 (Ind. Ct. App. 2003). Our standard of

       review does not permit us to reweigh the evidence. Mitchell, 875 N.E.2d at 322-

       23.


[27]   Because the trial court did not make specific findings explaining its

       modification of parenting time, we review the trial court’s judgment under the

       clearly erroneous standard and will reverse it only if there are no facts or

       inferences drawn from the evidence that support the judgment. Sutton, 16

       N.E.3d at 485. In response to the question, “what changes could be made to

       make things better if they’re doing so well for your kids?” Vicky testified:

               You know right now the way we are doing it, it is breaking right
               in the middle of the week. I mean that’s right in the middle of
               their week, it[’]s mid-week. It’s kind of, you know, yes, we’ve
               been doing it for years but [one child] will still ask when are we

       Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 18 of 20
               at dad’s, when are we at your house on dates. You know, if it
               could just be more consistent, you know, Sunday to Sunday or
               whatever, I think that would help a lot.


       Tr. p. 228. Vicky also testified that she thinks it is important for the children’s

       well-being that they “spend a similar amount of time with [her] that they have

       right now” because she thinks it is “very important to spend as much time with

       both parents as they can. Kids need both of their parents.” Id. She explained

       she thinks the children need the “balance” that comes with a near 50/50 split

       between the parties’ parenting time and that she thinks the children “need us

       both the same and [that] taking large blocks of time away from one or the other,

       I don’t see how that helps.” Id. at 233-34. These facts support the trial court’s

       conclusion that the modification of parenting time is in the children’s best

       interests. We thus conclude that the trial court’s judgment was not clearly

       erroneous.


                                                Conclusion
[28]   The trial court did not abuse its discretion by including certain stock in its

       calculation of Thomas’s income, nor did it abuse its discretion when it modified

       the portions of post-secondary educational expenses for which the parties are

       responsible. The trial court did not abuse its discretion by modifying the parties

       parenting time. We remand this matter, however, so that the trial court may

       reconsider Thomas’s credit for parenting time exercised between July 22, 2015,

       and January 25, 2016. We affirm in part and remand for corrections consistent

       with this decision.

       Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 19 of 20
Affirmed in part and remanded.


Bailey, J., and Riley, J., concur.




Court of Appeals of Indiana | Memorandum Decision 90A05-1602-DR-362 | December 20, 2016   Page 20 of 20